IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00172-CV

M&J BRAZOS VALLEY PROPERTY HOLDINGS,
LTD., AND MARK HOMEYER,
                                  Appellants
v.

CHRISTOPHER AND KATIE STAVINOHA,
                                                           Appellees


                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 27,466


                                      ORDER

       The Un-opposed Appellee’s Motion for Substitution of Counsel was filed on June

25, 2018. The motion does not indicate that a copy was provided to the client in a manner

of delivery authorized by the rule. TEX. R. APP. P. 6.5(b), (d). The Court simply reminds

counsel of that obligation; but because the rule does not require counsel to certify

compliance with that aspect of the rule to the Court, the Court will not deny the motion

on that basis.
       Accordingly, the Court grants the motion to substitute Srinivas “Vasue” Behara

and Martha S. Dickie in place of Bill Youngkin, Matthew D. Doss, and the law firm,

Youngkin & Doss, PLLC.


                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed July 3, 2018




M&J Brazos Valley Property Holdings, LTD. v. Stavinoha                         Page 2